Title: To Thomas Jefferson from John Davis, 16 February 1805
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Juvenile Book Store 86 Arch Street Philadelphia. February 16, 1805
                  
                  In consulting the annals of the world for a character, who, while he gives incitement by his renown, may afford instruction by his example, I know none more deserving of celebration than that of Captain John Smith; and if, in tracing the progress of the Colony he settled on James River, there be superadded the adventures he was involved in, History, without losing its dignity, will acquire new attractions.
                  This Work, Sir, I have undertaken, and shall soon put to the press. Whether I have succeeded in the task, I do not know. But my conscious heart tells me that in the prosecution of it my imagination was ever awake, and that I not only felt the scenes, but fancied I saw the objects my pen has described. Of this Story the bare Outline has already appeared in my Volume of Travels, but I have now not only engrafted on it the brother of Pocahontas, (Nantaquas) whom Smith calls “the manliest, comeliest, boldest Spirit” he ever saw in a Savage; but likewise embraced much of the Natural History of the Country, to which I was induced by the advice of Dr Jenner, and the suggestions of Mr Aiken.
                  I know not, Sir, whether in publishing your Letter in which you permitted me to inscribe to you my Travels, I violated the sacred tie of confidence; but it was the means of making me a hundred pounds richer, & has been the fruitful source of my return to this land, & establishment in this City as a Bookseller.
                  May I now, Sir, request your attention to the enclosed Proposals, & entreat the honour of your patronage.   I have already procured in this place a hundred Subscribers; and the suffrage of your name on my List would incite a general spirit of encouragement among the Citizens of Philadelphia.
                  The object of my return to this Country is to establish myself as a Tradesman, and in the congenial vocation of bookseller, be enabled to cultivate my mind.
                  I am, Sir, With profound respect, Your most obedient, most humble Servant,
                  
                     John Davis.
                  
               